Citation Nr: 1437575	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-44 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for malignant thymoma.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to January 1971.  The Veteran died in December 2010.  The Veteran's widow has been substituted for the Veteran in his claim. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Saint Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2010, the Veteran submitted a VA Forms 9 on the above stated issue.  He checked that he wanted a Board hearing at a local VA office.  On an "optional Appeal Hearings" form, he also checked that he requested a local in-person BVA hearing by a Board member visiting the St. Petersburg RO.  The Veteran died in December 2010.  

In April 2011 correspondence, the appellant, the Veteran's widow, stated that she wished to continue the Veteran's appeal on his behalf.  In August 2011 VA correspondence, the RO informed the appellant that it had accepted her as the substitute for the Veteran's notice of disagreement with a November 23, 2009 rating decision.  The Board is unsure as to why the RO referenced a notice of disagreement and a November 2009 rating decision because the only rating decision in the claims file is from July 2009.  In addition, an August 2011 VA memorandum reflects that the appellant qualified as a proper substitute in the matter of the Veteran's May 2009 claim (which formed the basis of the November 2009 denial).  In June 2014 VA correspondence, the RO informed the appellant that it had accepted her as the substitute for the Veteran 

In sum, the Veteran requested a Board hearing; therefore, his substitute claimant, the appellant, is entitled to a Board hearing.  The evidence of record does not reflect that the Veteran or the appellant withdrew this request or that a hearing has been scheduled. 


Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a Travel Board hearing at the St. Petersburg, Florida RO before a Veterans Law Judge of the Board, unless otherwise notified by the appellant or her representative, if any.

2.  After the hearing is conducted, or if the appellant withdraws the hearing request, or fails to report for the hearing, then in accordance with appellate procedures the claims file should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



